Citation Nr: 0030261	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  97-17 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
liver disease; and found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for hepatitis.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  An April 1998 Hearing 
Officer's Decision denied service connection for liver 
disease (other than hepatitis).  In addition, the Hearing 
Officer essentially found that new and material evidence had 
been submitted to reopen a claim of service connection for 
hepatitis, and denied that claim on the merits.  

In January 1999, the veteran submitted additional medical 
evidence.  In a March 1999 rating decision, the RO again 
denied service connection for hepatitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was treated for two episodes of acute viral 
hepatitis in service, which resolved, with no indication of 
residual disability.  

3.  The veteran has currently been diagnosed with chronic 
hepatitis C and severe liver disease.  

4.  A preponderance of the evidence is against a finding that 
the veteran's current liver disease and chronic hepatitis C 
are causally related to the veteran's episodes of acute viral 
hepatitis in service, or to another service-connected 
disability.  

5.  Cirrhosis of the liver was not manifested within one year 
of the veteran's discharge from service.  


CONCLUSION OF LAW

A liver disorder, to include chronic hepatitis, was not 
incurred in or aggravated by service, nor may cirrhosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, upon enlistment 
examination in August 1967, it was noted that the veteran had 
several tattoos on his body.  There was no history of liver 
trouble reported, and clinical evaluation was negative for 
abnormality referable to the liver.

A clinical record shows that the veteran was treated for 
viral hepatitis in Vietnam in September 1968.  He was 
initially seen for complaints of pain in the upper right 
quadrant, anorexia, and feeling dry and thirsty.  He also 
complained of excreting dark urine that morning.  It was 
noted that he had been hospitalized for infectious hepatitis 
in June and July of that year, at Westover Air Force Base, 
and, shortly thereafter, had transferred to the Republic of 
Vietnam.  Physical examination revealed that the liver edge 
was just below the costal margin.  It was tender, especially 
upon deep breathing or percussion.  The eyes were positive 
for icterus, and his urine was positive for bile.  The 
impression was infectious hepatitis, and the plan was to 
evacuate him for further medical attention.  A cover sheet 
dated late that month noted that he was to be transferred to 
a general hospital in Japan; the diagnosis was hepatitis, 
viral.

A narrative summary from the 106th General Hospital, in 
Yokohama, Japan, dated in November 1968, indicates that the 
veteran had been transferred from the 95th Evacuation 
Hospital for treatment of infectious hepatitis.  He had been 
in Vietnam for several months, and developed anorexia, 
nausea, dark urine, and abdominal pain.  At that time, his 
CBC (complete blood count) was normal, and urinalysis was 
negative except for the presence of bile.  There was no 
history of exposure to hepatotoxic agents.  Past history was 
reported to the effect that the veteran had undergone 
excision of a pilonidal cyst in May 1968.  Family background 
indicated that his father was an alcoholic and his mother had 
a "mental problem."

Physical examination upon admission was negative except for 
moderate icterus in the eyes.  In addition, the liver was 
palpable one finger breadth below the right costal margin.  
CBC and serology were normal.  The SGOT (serum glutamic 
oxaloacetic transaminase) was 850 units; the SGPT (serum 
glutamic pyruvic transaminase) was 940 units.  The bilirubin 
was 5.6 total with 2.8mg% direct.  One week following 
admission, the SGOT was 780; the SGPT was 1500.  Two weeks 
following admission, the SGOT was 630; the SGPT was 1070; and 
bilirubin was 2.0 total and direct of .8mg%.  Four weeks 
after admission, the SGOT was 126; the SGPT was 550; and 
bilirubin was 1.5 total.  Six weeks after admission, the SGOT 
was 24; the SGPT was 85; and bilirubin was less than one.  
One week following exercise, and nearly seven weeks after 
admission, the SGOT was 21; the SGPT was 28; and bilirubin 
was 1.0.  Following gradual ambulation, there was no 
deterioration in liver function studies.  One week following 
physical conditioning, the liver function studies were within 
normal limits.  At the time of discharge, physical 
examination was normal and the veteran was feeling well.  It 
was noted that the history was most suggestive of infectious 
hepatitis; however, he had had a similar episode only several 
months before.  It was speculated that it was possible that 
the initial course of hepatitis was serum hepatitis, since he 
had had an operation several months earlier.  The final 
diagnosis was infectious hepatitis, treated and improved.  

A clinical record cover sheet, dated in December 1968, 
reported that the veteran's infectious hepatitis had been 
treated and improved, and he was to be returned to duty.  In 
the Report of Medical History contemporaneous with his 
separation examination, dated in October 1969, the veteran 
indicated that he had experienced jaundice and liver 
problems.  The examining physician indicated that there were 
no sequelae.  Upon clinical evaluation in October 1969, no 
pertinent abnormality was noted.  It was reported that the 
veteran had multiple tattoos on both arms.  

A hospital summary from the VA Hospital (VAH) in Northampton, 
Massachusetts, indicates that the veteran was hospitalized at 
that facility from January 27, 1976, to January 30, 1976.  He 
was admitted because he was in a violent alcoholic mood.  He 
was treated with medication, and remained cooperative.  He 
submitted a three-day notice which he refused to withdraw.  
He was discharged without medication.  The final diagnosis 
was alcohol addiction.  

In March 1976, a rating decision was issued by the RO in 
which, in pertinent part, service connection was denied for 
residuals of hepatitis.  The veteran was informed of this 
decision by letter in April 1976, and was advised of his 
appellate rights.  He did not file an appeal, and that 
decision became final under the law.

Another report from the Northampton VAH indicates that the 
veteran was again hospitalized there from September 6, 1976, 
to October 4, 1976.  He was admitted for the seventh time, 
because he had been drinking excessively and was unable to 
control his intake.  He had become extremely sick, and was 
nauseated and vomiting.  It was noted that he had been a 
fairly heavy alcoholic since he was about 12 years old.  
Laboratory and X-ray studies upon a prior admission were 
noted to have been essentially negative.  Liver function 
studies showed somewhat elevated SGOT and LDH levels, but 
were otherwise considered not too pathological.  He had 
returned to the hospital for help in controlling his 
drinking.  He improved gradually, and was discharged in 
improved condition.  The discharge diagnosis was alcohol 
addiction.  

A later summary from the Northampton VAH indicates that the 
veteran was hospitalized at that facility from October 14, 
1976, to October 18, 1976.  He was admitted in an 
intoxicated, hostile, and belligerent state.  No laboratory 
work-up was done on this admission.  He was discharged from 
Unauthorized Absence.  The final diagnoses were alcohol 
addiction, and passive-aggressive personality disorder.  

Subsequent records from the Northampton VAH indicate that the 
veteran was again hospitalized at that facility from 
September 15, 1977, to September 22, 1977, for left orchitis 
epididymitis.  Laboratory findings showed SGOT of 22 units.  

He was again an inpatient at the Northampton VAH from October 
16, 1977, to October 21, 1977, for epididymitis.  Urinalysis 
was unremarkable and CBC was normal at that time.  

A Northhampton VAH medical record, dated in June 1979, 
indicates that the veteran had been admitted to the hospital 
in the Alcohol Rehabilitation Program.  It was noted that he 
had a long history of drinking, drug abuse, and antisocial 
behavior dating back to his teens.  Clinical data was 
reported to the effect that he had used heroin in Vietnam and 
afterwards, and had injected other street drugs up to one 
month before admission.  It was noted that his alcohol abuse 
led to numerous problems, including cirrhosis of the liver.  
The diagnoses were alcohol addiction, and multiple drug 
abuse.  

A private medical record, dated in September 1989, indicates 
that the veteran tested positive for hepatitis C antibodies.  
A liver scan showed no definite abnormalities, but the liver 
was positioned low with respect to the costal margin, which 
was considered possibly related to lung disease.  

A private medical record, dated in September 1992, indicates 
that the veteran had tested positive for hepatitis C 
antibody.  Another private medical record, dated in October 
1992, indicates that the veteran tested positive for 
hepatitis A and B antibodies.  

A laboratory report, dated in May 1995, shows that the 
veteran tested positive for the hepatitis C antibody.  
Hepatitis B surface antigen and surface antibody were 
negative; hepatitis B core antibodies was positive.  Testing 
for hepatitis A antibodies was positive; hepatitis A (IgM) 
antibody was negative.  

A laboratory report, dated in June 1995, indicated that a 
test for hepatitis C was preliminary positive.  

A record from The Baystate Medical Center, dated in July 
1995, indicates that the veteran underwent a core needle 
liver biopsy.  The biopsy revealed chronic hepatitis with 
mild activity and severe fibrosis.  It was noted that the 
findings were most compatible with chronic, active hepatitis 
C with a history of exposure to hepatitis B.  

In an August 1995 letter submitted at the time the veteran 
attempted to reopen his claim for hepatitis, Patrick Cooke, 
M.D., a member of a private gastroenterology practice, 
indicated that the veteran had chronically abnormal liver 
function tests.  Multiple evaluations revealed hepatitis C 
without significant symptoms.  Dr. Cooke noted that the 
veteran had experienced an episode of jaundice in 1968, as 
well as an episode of hepatitis that same year.  He had 
abnormal liver function tests for the past four to five 
years.  A biopsy was recommended.  

At a VA examination in October 1995, the veteran related that 
he was treated for hepatitis A and B in service.  He also 
advised the examiner that he began using drugs intravenously 
in Vietnam.  The examiner noted that the veteran's records 
suggest that he was treated for viral hepatitis, with no 
further elucidation.  At the time of the examination, the 
veteran complained of chronic pain in his right upper 
quadrant over the liver and low energy.  Clinical evaluation 
revealed that he was not malnourished, and he was not anemic.  
The last hepatitis screening was noted to have shown 
hepatitis B core antibody positive, but the IgM was negative, 
which signified a remote infection.  Hepatitis A and C 
antibodies were also positive.  Hematocrit was 47 percent, 
platelet count was 185,000, BUM was 15 and creatinine was 
normal.  The diagnosis was chronic, active hepatitis C, with 
a history of hepatitis A and B.  

At a personal hearing before a Hearing Officer at the RO in 
October 1997, the veteran testified that he had been treated 
and hospitalized for hepatitis in service on two occasions.  
He remarked that he had been under a doctor's care for a few 
years, and had been told that he had chronic liver disease.  
He believed that the physician had told him that his 
cirrhosis was caused by the hepatitis, but he was not sure.  
He related that he had not had alcohol in the past 20 years, 
and that he was still being treated for hepatitis.  He 
complained of constant pain in his liver, which was a dull 
ache, for the past eight years.  He said he experienced 
diarrhea on an intermittent basis but did not have any 
nausea.  

In a January 1999 letter, Dr. Cooke noted that he had treated 
the veteran since October 1992.  He had been diagnosed with 
chronic active hepatitis C, with severe liver disease.  He 
was evaluated for hepatitis A and B.  His laboratory work was 
consistent with an old hepatitis B infection/exposure, but he 
did not have any evidence of ongoing hepatitis B.  Dr. Cooke 
concluded that it was unlikely the veteran had ongoing liver 
abnormalities secondary to hepatitis B.  He reviewed the 
veteran's laboratory work at the time of his discharge from 
service, and noted that the liver tests showed an elevated 
transaminase.  Dr. Cooke indicated that there was no test for 
hepatitis C at that time.  He noted that the veteran 
experienced an episode of jaundice while in service, and 
stated that, if this was due to hepatitis B alone, he should 
have had normal liver function tests at the time of 
discharge.  Dr. Cooke presumed that the episode of jaundice 
in service was probably related to hepatitis C.  He explained 
that he made this conclusion based upon the fact that the 
veteran had shown chronic abnormal liver function tests since 
his discharge from service.  Accordingly, he proposed that 
the veteran's hepatitis C was contracted in service.  In an 
addendum, Dr. Cooke indicated that he had reviewed some of 
the veteran's service medical records.  There is no 
indication that he reviewed the entire claims folder.  



In May 2000, the Board requested a medical expert opinion 
from a VA specialist in gastroenterology, regarding the 
etiology of the veteran's hepatitis C and liver disease.  The 
veteran was advised of that referral.

In a June 2000 opinion, a VA gastroenterologist, Mark E. 
Mailliard, M.D, provided the requested report, indicating 
that he had reviewed the veteran's claims file.  The 
following discussion is derived from that physician's report, 
which is contained in the claims folder.  He noted that the 
veteran had multiple tattoos on his upper extremities at the 
time of his entrance into service.  The veteran had also 
admitted to the use of alcohol since the age of 12, and and 
to the use of intravenous heroin in Vietnam and afterwards.  
In June 1968, the veteran was evaluated for a viral syndrome, 
followed three weeks later by an episode of acute viral 
hepatitis, for which he was hospitalized at that time.  
Subsequently, having been transferred to Vietnam, he 
experienced another episode similar to that in June 1968, 
which was likely an occurrence of acute viral hepatitis.  He 
was again hospitalized, and the discharge note indicated 
recovery and normalization of his liver enzymes.  Fatigue and 
abnormal liver enzymes led to a diagnosis of chronic 
hepatitis C in the early 1990's.  A liver biopsy revealed 
mild inflammation and severe fibrosis.  

Dr. Mailliard stated that it could not be determined when the 
veteran developed acute hepatitis C, or which viruses were 
contracted by the veteran in service.  However, he noted that 
patients with chronic hepatitis C will not recall or have 
medical documentation regarding an acute viral hepatitis 
syndrome.  In contrast, the veteran had two episodes of acute 
viral hepatitis-like syndromes in 1968.  Therefore, he 
concluded that the most likely cause of the veteran's 
clinical syndromes in 1968 was type A or type B hepatitis.  
Furthermore, although hepatitis C could have been a factor in 
the appearance of the clinical syndrome in 1968, acute 
hepatitis C infections are typically asymptomatic or mildly 
symptomatic, and are rarely associated with the degree of 
symptoms found in the veteran.  Viral hepatitis A was not 
associated with the development of chronic hepatitis, and 
viral hepatitis B was associated with the development of 
chronic hepatitis in approximately five to ten percent of all 
cases.  Nonetheless, there was no serological or histologic 
evidence of chronic hepatitis B infection in the veteran.  

The reviewing physician further related that the he suspected 
that the highest likelihood was that the veteran contracted 
at least one of the three types of viral hepatitis in 
service.  He stated that, since it is known that the veteran 
was engaging in illicit intravenous drug use in service, this 
risk factor would be quite strong for him to develop 
hepatitis B or C.  However, the presence of tattoos on his 
induction physical raised the question of risk factors that 
preceded his entry in service.  Therefore, although the 
veteran experienced two episodes of acute viral hepatitis-
like syndromes in service, the reviewing physician did not 
believe he could tell what type of hepatitis was responsible.  
He noted that a relapsing hepatitis A virus infection had 
been reported in individuals with acute hepatitis A 
infection.  The two occurrences in the veteran's case raised 
the question of whether the second event was actually related 
to the first and was part of the same viral infection.  There 
is no way at this time to prove or disprove this possibility.  
He concluded that there would be no relationship between the 
treatment of the viral hepatitis in service and the current 
hepatitis C infection.  

In summary, Dr. Mailliard noted that the veteran has 
serological evidence indicative of past infection related to 
hepatitis A, B, or C.  Hepatitis A is not associated with 
chronic hepatitis, and hepatitis B and C infections are 
associated with risk factors that include blood transfusions, 
tattooing, and intravenous drug abuse.  Since there is no 
history of blood transfusion for the veteran, the tattoos and 
the use of intravenous heroin are the two most significant 
risk factors for the development of hepatitis B and C.  The 
veteran's current liver disease was most likely the result of 
past alcohol abuse and chronic hepatitis C infection.  The 
physician surmised that the veteran was at high risk for 
progression to cirrhosis and complications related to portal 
hypertension.  



In a June 2000 letter, the veteran's representative was 
informed that the Board's requested opinion had been 
received, and was provided with a copy.  The letter also 
informed the representative that he and the appellant had 60 
days to submit any additional evidence in support of the 
veteran's claim.  No additional evidence was received.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


A veteran who has performed at least 90 days of active 
military service in time of war or after December 31, 1946, 
shall be granted service connection for cirrhosis of the 
liver, although not otherwise established as incurred in 
service, if the disease is manifested to a 10 percent degree 
of disability within one year following the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 
1112(a)(1), 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Secondary service connection may also be 
warranted for a non-service-connected disability, when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).


The well-groundedness standard was also of great significance 
in cases where there had been a previous final denial of a 
claim, and a veteran was seeking a reopening and 
readjudication of the claim.  Such matters required VA to 
undertake a three-step process.  See Elkins v. West, 12 
Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure mandated under Elkins and other cases 
was - first, it had to be determined whether the appellant 
had presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well grounded, the merits of the claim were to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).

In this case, notwithstanding the previous final denial of 
service connection for hepatitis in 1976, the RO, including 
the Hearing Officer, clearly addressed the veteran's present 
claim on the merits.  The Board, upon independent appellate 
review, agrees that the evidentiary record contains 
sufficient evidence, not only to reopen the previously denied 
claim of service connection for hepatitis, but also to meet 
the standard of a well-grounded claim.  Furthermore, we 
observe that the United States Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, examination 
of the veteran by VA, and the securing of the recent expert 
opinion (as to which the veteran and his representative had 
notice and opportunity to comment), the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.

In rendering its decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

Moving ahead to consideration on the merits, the Board finds 
that service connection for a liver disease, to include 
chronic hepatitis, is not warranted.  Service medical records 
indicate that the veteran was hospitalized on two occasions 
for infectious hepatitis.  However, upon separation 
examination in October 1969, no residuals were indicated.  
Current medical evidence shows that the veteran has been 
diagnosed with severe liver disease and chronic hepatitis C.  

The veteran has presented a medical statement from a private 
physician, who has proffered the opinion that the veteran's 
episode of jaundice in service was probably related to 
hepatitis C.  That physician, Dr. Cooke, explained that he 
based this conclusion upon the fact that the veteran had 
chronic abnormal liver function tests since his discharge 
from service.  He also noted that, if the episode of jaundice 
was due to hepatitis B alone, the veteran should have had 
normal liver function tests at the time of his discharge from 
service.  Accordingly, he proposed that the veteran's 
hepatitis C was contracted in service.  

With due respect for the expertise and opinion of Dr. Cooke, 
we observe that, upon referral by the Board, a VA specialist 
in gastroenterology reviewed the veteran's complete file, and 
concluded that there was no relationship between the 
veteran's episode of infectious hepatitis in service and his 
current chronic hepatitis C infection.  Although he stated 
that it could not be determined, without resorting to 
speculation, when the veteran developed hepatitis C, the 
reviewing physician, Dr. Mailliard, explained that type A 
viral hepatitis is not associated with the development of 
chronic hepatitis, and that the veteran's liver enzymes 
returned to normal after the second episode in service.  
Furthermore, he pointed out that acute hepatitis C infections 
are rarely associated with the degree of symptoms the veteran 
experienced in service.  Hence, the reviewer concluded that 
type A or type B hepatitis was the most likely cause of the 
veteran's clinical syndrome in service.  He also noted that 
there was no serological or histologic evidence of chronic 
hepatitis B in the veteran, and that the veteran had exposed 
himself to other risk factors, including tattoos and 
intravenous drug use, which would be the more likely mode of 
transmission of the veteran's chronic hepatitis C infection.  
Finally, Dr. Mailliard concluded that the veteran's current 
liver disease was related to past alcohol abuse and the 
chronic hepatitis C infection.  

In finding the latter opinion to be more persuasive on the 
matter, the Board points out that Dr. Mailliard reviewed the 
veteran's entire claims file.  Dr. Cooke reviewed only some 
copies of the veteran's service medical records, apparently 
provided by the veteran.  He did not review all of the 
service records, and he did not review the veteran's complete 
postservice medical records.  Furthermore, Dr. Cooke did not 
address the presence of the other risk factors that might 
have exposed the veteran to a chronic hepatitis C infection, 
including his preservice tattoos and his intravenous drug 
abuse, both during and after service.  In addition, Dr. Cooke 
did not mention the veteran's chronic alcohol problems.  More 
important, the Board points out that Dr. Cooke appears to 
have based his opinion, in significant part, upon the premise 
that the veteran had had chronic abnormal liver function 
tests ever since his discharge from service.  However, the VA 
specialist indicated, with support in the record, that, after 
the veteran's second episode of acute viral hepatitis in 
service in November 1968, his liver enzymes became normal.  
The next available liver enzyme test was in September 1976, 
which revealed an abnormal SGOT.

Thus, the Board finds Dr. Cooke's rationale to be less 
supportive of his opinion as to etiology, and we find Dr. 
Mailliard's opinion to be both more comprehensive and more 
persuasive on the matter at hand.  See Bloom, Winsett, supra.  
Both physicians agree that the veteran has hepatitis C.  
However, with the veteran's lengthy postservice lack of 
symptoms of liver disease, and his self-acknowledged, 
extensive involvement in activities which placed him at high 
risk for infection with the hepatitis C virus, it would be 
purely speculative for us to conclude that the evidence is in 
equipoise as to whether his current liver disability is 
related to service.

To the extent that the veteran may contend that he currently 
has cirrhosis which is service connected, the Board notes 
that the condition was not diagnosed within one year of his 
discharge from service.  Therefore, presumptive service 
connection has not been established.  See 38 C.F.R. §§ 3.307, 
3.309(a).  In addition, since the veteran has not established 
service connection for chronic hepatitis C, secondary service 
connection for his liver disease has also not been 
established.  See 38 C.F.R. § 3.310(a).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a liver disorder, to include chronic 
hepatitis.  Therefore, service connection must be denied.  
See Alemany, supra.  


ORDER

Entitlement to service connection for a liver disorder, to 
include chronic hepatitis, is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals










 

